

116 HR 6995 IH: To prohibit the Administrator of General Services from setting Continental United States (CONUS) per diem-reimbursements rates below a certain level, and for other purposes.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6995IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Posey (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the Administrator of General Services from setting Continental United States (CONUS) per diem-reimbursements rates below a certain level, and for other purposes.1.Continental United States (CONUS) per diem–reimbursement ratesNotwithstanding in any other provision of law, in setting the per diem rates for fiscal years 2021 to 2022 pursuant to sections 5702 and 5707 of title 5, United States Code, the Administrator of General Services may not set a lodging allowance rate for any location within the Continental United States at a level that is less than the rate set by GSA Per Diem Bulletin FTR 20–01, dated August 8, 2019.